Citation Nr: 1342470	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to increased dependency and indemnity compensation (DIC) benefits for the Veteran's surviving spouse, on behalf of the Veteran's surviving brother.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to September 1974.  The Veteran died in September 2010.  The Appellant is the surviving spouse of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which denied the benefit sought on appeal.  The Appellant then perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran died in September 2010, and was survived by his spouse and his brother. 

2.  In March 2011, the Appellant was awarded DIC benefits and provided compensation based on a surviving spouse with no dependents. 

3.  In April 2011, the Appellant requested increased DIC benefits, arguing that the Veteran's surviving brother was her dependent.




	

CONCLUSION OF LAW

The Appellant is not eligible for increased DIC benefits on behalf of the Veteran's brother.  38 U.S.C.A. §§ 1310, 1311, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.57, 3.58, 3.59, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  However, there are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.  Moreover, as detailed below, the Appellant has demonstrated actual knowledge of the statutory requirements for establishing the benefit sought on appeal so any error in notice is harmless and does not prohibit consideration of this matter on the merits.  Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran died in September 2010, and was survived by his spouse and his brother.  In March 2011, the Appellant was awarded DIC benefits and provided compensation based on a surviving spouse with no dependents.  In April 2011, the Appellant requested increased DIC benefits on behalf of the Veteran's surviving brother.  Specifically, the Appellant asserts that the Veteran's surviving brother is her dependent.  The Veteran's surviving brother has Cerebral Palsy, and resided with the Appellant and the Veteran prior to the Veteran's death.  The Veteran's brother currently resides with the Appellant, and is cared for and financially supported by the Appellant.  

DIC benefits based on a Veteran's death are available only to certain survivors of deceased Veterans, including spouse, children, and parents.  38 U.S.C.A. § 1310(a).  DIC shall be paid to a surviving spouse at a certain monthly rate.  The rate shall be increased by a certain sum in the case of a surviving spouse with one or more children below the age of eighteen of a deceased Veteran.  38 U.S.C.A. § 1311(b).  A child of the Veteran is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of eighteen years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child.  38 C.F.R. § 3.57(a).  Although the Veteran's brother was a member of the Veteran's household at the time of the Veteran's death, the brother was not a legitimate, legally adopted, or illegitimate child of the Veteran at the time of the Veteran's death.  Thus, the Veteran's brother does not satisfy the legal requirements.

The DIC award rate shall also be increased by a certain sum in the case of a surviving spouse who is (1) a patient in a nursing home, or (2) blind, or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1311(c).  The rate shall also be increased by a certain sum in the case of a surviving spouse who is, by reason of disability, permanently housebound but does not qualify for aid and attendance.  38 U.S.C.A. § 1311(d).  Here, the evidence of record does not establish that the Appellant meets these requirements, and the Appellant does not argue such.

Thus, for the aforementioned reasons, there is no legal entitlement to increased DIC benefits for the Appellant on behalf of the Veteran's surviving brother.  The Board is very sympathetic to the Appellant's contention, but the Board is bound by applicable statutes enacted by Congress and VA regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2013).  Unfortunately, the statutory requirements have not been met.  As the law and not the evidence is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to increased DIC benefits for the Veteran's surviving spouse, on behalf of the Veteran's surviving brother, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


